 
 
I 
111th CONGRESS
2d Session
H. R. 5052 
IN THE HOUSE OF REPRESENTATIVES 
 
April 15, 2010 
Mr. Dent introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend Public Law 110–36 to clarify that a period of employment by the Chief of Mission or United States Armed Forces as a security advisor, translator, or interpreter in Iraq or Afghanistan is to be counted as a period of residence and physical presence in the United States for purposes of qualifying for naturalization. 
 
 
1.Clarification with respect to absence from the United States due to employment as a translator or interpreter in Iraq or Afghanistan 
(a)In generalSection 1(e)(1) of Public Law 110–36 (121 Stat. 228) is amended to read as follows: 
 
(1)In generalA period of absence from the United States described in paragraph (2)— 
(A)shall not be considered to break any period for which continuous residence or physical presence in the United States is required for naturalization under title III of the Immigration and Nationality Act (8 U.S.C. 1401 et seq.); and 
(B)shall be treated as a period of residence and physical presence in the United States for purposes of satisfying the requirements for naturalization under such title.. 
(b)Absence describedSection 1(e)(2)(A) of Public Law 110–36 (121 Stat. 228) is amended to read as follows: 
 
(A)such employment involved working with the Chief of Mission or United States Armed Forces as translator, interpreter, or in a security position; and. 
(c)Effective dateThe amendments made by subsections (a) and (b) shall take effect as if included in the enactment of Public Law 110–36.  
 
